DETAILED ACTION
The action is in response to the Response After Final Action filed 29 March 2021.
Claims 18 and 22-28 stand rejected as shown in the Office Action filed 27 January 2021 [“Office Action” hereinafter].
Proposed claims 1-17 and 19-21 are cancelled.
Proposed claims 22, 26, and 28 are previously presented.
Proposed claims 18, 23-25, and 27 are currently amended.
Proposed claims 18 and 22-28 are under consideration.

 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Entry of the proposed claims
As discussed herein below [see response to Arguments] the amendments resolve a clarity issue under 35 USC §112. All other changes to the claims are with respect to minor informalities. No new issues are introduced. Accordingly, the proposed claims are entered.
As noted, with the exception of resolving the clarity issue, the amendment to the claims corrects minor informalities. The claims after resolution of the clarity issue are interpreted as was assumed in the Office Action. As noted above, the remaining changes due to amendment are for the correction of minor informalities. Accordingly, the claims are rejected under the reasoning presented in the Office Action.

Response to Arguments
Rejections Under 35 USC 112
In view of the amendment to step 3) of claim 27, the rejection based upon the recitation of “develop descriptive statistics from 2)” [i.e. the first listed rejection at page 2 of the Office Action] is withdrawn.
There is a remaining rejection of claims 26-28 based upon the recitation of “the output of 3)” in claim 27 [i.e. those found in their entirety on page 3 of the Office Action].

Rejections Under 35 USC 103
Applicant (P5:¶¶5-6):
Claim 18 describes a regression function. Turner describes a biogeochemical model (Biome-BGC) to assess model outputs for gross primary production (GPP) and net primary production (NPP) the Biome-BGC used with leaf area index (LAI). This is not a regression model. Cohen et al 2003a describes a simple linear regression model which runs a single regression between LAI by groups similar land cover type. (Crist & Cicone, 1984) uses single images based on the acquisition date, and then the methods analyses the single image. USGS Johnson describes a Tasseled Cap which is a product generated using the 8-bit, at-satellite reflectance images (Bands 1 to 5 and 7). This transformation is a method used for enhancing the spectral information contents of Landsat ETM+ data.
A skilled person would not combine these disclosures because they concern fundamentally different data processing techniques which relate generally to the field of remote sensing. It is respectfully submitted that the Office Action has made the connection between these documents using hindsight.
Examiner’s response:
The examiner respectfully disagrees. Note that related arguments have been presented in the Remarks filed 9 October 2020 and the examiner’s response is in the Office Action at pages 28-30. Also, note there are two instances of “regression function” in claim 18.
First, the claim recites “the step of generating the allometric model comprises a regression function and/or a classification function to predict the target vegetation attribute in the target geographic boundary”. In this limitation, the regression function is claimed as a property of “the step of generating”, i.e. the step of generating has this characteristic but no particular manner of use or application of the function. At page 7 of the Office Action, this limitation and a portion of the Turner disclosure is cited with accompanying examiner’s note, as follows (emphasis from original):
 wherein the step of generating the allometric model includes a regression function and/or a classification function to predict the target vegetation attribute in the target geographic boundary (p669:right:¶2: “The approaches for mapping land cover and maximum LAI are described in Cohen et al., (2003a, b). Both were mapped using imagery from the Landsat ETM + sensor. The original land cover classes were those from IGBP (Morisette et al., 2002) and these were aggregated in some cases for the purposes of the NPP/GPP modeling.” [classifying land cover types] [The use of regression for LAI is evidenced by Cohen (2003b, see pp238-239:§2.5)); ,
[Note that LAI and landcover are identified as allometric models at page 6 of the Office Action]
At page 7 it is shown that Turner discloses using the method of Cohen et al for the allometric modeling. The examiner’s note shows that these methods make use of classification for land 
Further as regards hindsight, the examiner also respectfully submits that the Turner disclosure anticipates the claim limitation, i.e. the Turner disclosure itself is disclosing “wherein the step of generating the allometric model includes [the methods of Cohen] to predict the target vegetation attribute in the target geographic boundary” and the methods of Cohen have the characteristic of including “a regression function and/or a classification function”. In other words, the claim does not include a particular regression/classification function nor a particular manner of use of such a function; but rather, the claim specifies that “the step of generating an allometric model” to achieve the result of “predict the target vegetation attribute in the target geographic boundary” must comprise “a regression function and/or a classification function”. As shown in the rejection, Turner discloses this limitation in its entirety, and the Cohen disclosure may be used to verify “mapping … as described in Cohen et al.” [Turner:P669] is indeed “comprising a regression function and/or a classification function”. More briefly, Turner’s citation of a “mapping … as described in Cohen et al.” does not change the nature of the “mapping” such that it is something other than that which comprises regression and classification functions; and accordingly, Turner anticipates the claim limitation without need of hindsight reasoning [Turner explicitly discloses which methods are used] and without need of obviousness analysis under 35 USC §103 [although the claim as a whole requires such analysis and the analysis is presented in the Office Action].

Applicant (P5:¶7-P6:¶1):

LAI is a derivative of outputs from raw Landsat image bands per Landsat acquisition instance. Therefore, the direct use of raw remote sensing images as described in claim 18 is novel with respect to Turner.
Examiner’s response:
The examiner respectfully disagrees. First consider, the claimed method is a method “comprising” (claim 18:transitional phrase). Note that ‘The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003)’ [MPEP 2111.03]. Next consider, the only claimed “direct use” of “raw” images is “each set of remote sensing images are downloaded as raw download imagery files, multiple image bands of the raw download imagery files are condensed on a Hierarchical Data Format file”. Given the transitional phrase is “comprising” and that the only “direct use” claimed is “download[ing]”, the claim does not require that the remaining steps directly use raw image files [since there may be “additional, unrecited … method steps” [MPEP 2111.03]. Accordingly, the examiner respectfully disagrees with Applicant’s assertion regarding “novel with respect to Turner”.

Applicant (P6:¶2):
In addition, a temporal composite is created in the method of Claim 18. No temporal composite is created from Landsat in Turner because there are few replicates to quantify mean, min, max, median value per month because there is only 1 replicate per month.
Examiner’s response:
The examiner respectfully disagrees. In particular, the rejection cites Gao as regards “statistical composites for periods comprisinq monthly, quarterly and annually”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant (P6:¶3):
LAI was calculated by Cohen et al (2003a,b). LAI data from Cohen is used with Biome-BGC and Modis to output GPP and NPP. Biome-BGC is not a regression model and a regression model is claimed in the method of claim 18, a further point of novelty. BiomeBGC is a Biogeochemical model. It uses fractions for allometric equations.
Examiner’s response:
The examiner respectfully submits that, as discussed above, the claim requires that the step of generating comprise a regression and/or classification function. As shown in the rejection, the Turner disclosure explicitly recites the methods of Cohen which comprise regression and classification functions.

Applicant (P6:¶¶4-5):
Turner et al did not create a model between raw remote sensing bands and GPP or NPP. The regression is only used for statistical comparison for the same value. GPP vs GPP and NPP vs NPP. There is no direct model based on a machine learning software between satellite pixels of raw raster bands and GPP or NPP.
Furthermore, the GPP is modelled on an 8-day interval and summed to get annual NPP. The process does not do anything with raw remote sensing bands or indices.
Examiner’s response:
The examiner respectfully submits that, as discussed above, the claim requires “raw” images only in as much as “raw” images are downloaded. The remaining processing may include additional steps not recited in the claim (i.e. the claim is to a “method comprising”).

Applicant (P6:¶5, continuing-P6:¶6):
whereas, the present invention,
1. creates annual descriptive statistics from raw satellite imagery bands or indexes prior to any direct modelling (i.e. this means a separate raster layer for the min, mean median and max pixel value for all days in a year for each raster band),
2) uses variability coefficient (i.e. coefficient of variation) to assess the outputs over many years to first determine which annual descriptive statistic per remote sensing band changes least, and then only use those annual values in the machine learning regression or classification model. For further description on descriptive statistics and machine learning / data mining see Figure 5D-1 and 5D-2 p24 [0240, 0242-0246, and 0267]

Examiner’s response:
The examiner respectfully submits that the argument rely on subject matter which is not claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “creates annual descriptive statistics from raw satellite imagery bands or indexes prior to any direct modelling (i.e. this means a separate raster layer for the min, mean median and max pixel value for all days in a year for each raster band)”, “uses variability coefficient (i.e. coefficient of variation) to assess the outputs over many years to first determine which annual descriptive statistic per remote sensing band changes least, and then only use those annual values in the machine learning regression or classification model. For further description on descriptive statistics and machine learning / data mining see Figure 5D-1 and 5D-2 p24 [0240, 0242-0246, and 0267]”, and “GPP and NPP and not separated into the five carbon pools for above ground biomass, below ground biomass, dead wood, litter and soil organic matter”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant (P7:¶1-p8):
[Applicant provides a summary of LANDSAT and MODIS imagery, and portions of the Gao disclosure]

Applicant (P9:¶¶1-2):
The present invention does not attempt to identify spectrally similar neighbouring pixels.
GAO provides examples of satellite images from 2 different satellite imaging platforms, each with a different sensor capturing the image at the same location over earth. The individual pixels over the same location are different spatial resolutions (Landsat is 30m x 30m resolution and Modis is 250 m x 250m resolution). GAO uses the lower MODIS resolution pixels to improve upon low quality higher resolution Landsat pixels. GAO's process output is a pixel that represents a predicted and improved raster band reflectance value that is for the Landsat image acquisition date (e.g. June 10, 2008). This specifically is the difference in processed outputs with what is described by the disclosure of the herein patent application. The present invention 1) does not combine MODIS and Landsat band values to improve upon the quality of the Landsat resolution image, 2) the measured pixel value output of the process contained described herein is, for example, the statistical mean of the same pixel for 46 images - every 8 days - for 2008. The material contained in the disclosure does not create a pixel output that is 1) a spatial average of pixels for the same date; and 2) the pixel value is not tied to an image acquisition day.
Examiner’s response:

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Applicant (P9:¶3):
In addition, the following features of claim 18 are novel with respect to Gao.
1. Gao does not create qualitative statistical composites.
2. Gao does not disclose that the raw download imagery files are condensed on a Hierarchical Data Format file and preprocessed to remove low quality and/or contaminated pixels from the set of remote sensing image.
Thus, Gao fails to make up for the deficiencies of Turner.
Examiner’s response:
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Please also consider that it is the USGS disclosure which is relied upon as regards “multiple image bands of the raw download imagery files are condensed on a Hierarchical Data In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant (P9:¶4-P10:¶4):
[Applicant provides a summary of the Cohen disclosures and submit] “Finally, Cohen et al 2003a,b do not use a machine learning algorithm. They use univariate and multivariate regression. There is no technology or automation in univariate and multivariate regression and they may both be run in MS Excel.
Examiner’s response:
The examiner respectfully submits that, as discussed above, the Cohen disclosure provides evidence that the methods disclosed in Turner comprise a regression function and a classification function. Applicant’s arguments do not appear to dispute this, e.g. “They use univariate and multivariate regression” (Remarks:P10:¶4) Accordingly, as regards the reasoning presented in the rejection, the details of the Cohen disclosure (other having regression/classification functions) are moot.

Applicant (P10:¶5):
c) Tasseled Cap (Crist & Cicone, 1984) this has nothing to do with the herein disclosure. The method uses single images based on the acquisition date, and then the methods analyses the single image. A tasseled cap transformation combines all bands in an image to extract values of brightness, greenness and wetness. It does not take a composite of repeated images for an entire 
Examiner’s response:
The examiner respectfully submits that the Crist & Cicone disclosure is not relied upon for rejected the claim; but rather, the Turner disclosure cites Crist & Cicone [among others].
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “uses all images for an entire year. Each band is subset from each image for the year. Each single band that is repeating over time. Modis is every 8 days, so 48 images. the same band is used for each of the 48 images to extract the descriptive stat for the year (min,mean,median,max per pixel for 48 images)”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant (P11:¶¶1-2):

The method uses single images based on the acquisition date, and then the methods analyses the single image. A Tasseled Cap transformation combines all bands in a image to extract values of brightness, greenness and wetness. it does not take a composite of repeated images for an entire year, extract descriptive stats for each band in all images to mean, median, min and max pixel values for each bands in all images for the year. tasseled cap analysis is for a single image in time- effectively a picture for a single acquisition date. … In addition, p16 table 2-14 shows a table, the sixth row down gives YYYYMMDD, which is the image acquisition date. Meaning each image is self-contained as a picture for a specific year month and day.
Examiner’s response:
The examiner respectfully submits that the Tasseled Cap is exemplary of the file structure (i.e. having bands) and that pp15-18 and pp 67-103 were also cited. Consider, for example, pp68-70 describing the “Vgroup” [classes of data objects store the file] where the tables a 69 and 70 demonstrate the band as part of the “Scene_Data_Ref” group in the file structure. Also consider that the rejection relies on the USGS disclosure on for the claim limitation “multiple image bands of the raw download imagery files are condensed on a Hierarchical Data Format file” and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant (P11:¶¶2, continuing-P12:¶1):
the method disclosed herein uses all images for an entire year. each band is subset from each image for the year. each single band that is repeating over time. Modis is every 8 days, so 48 images. the same band is used for each of the 48 images to extract the descriptive stat for the year (min,mean,median,max per pixel for 48 images). Once this step is completed, the present invention herein is no longer analyzing images like a picture for a specific date, but instead analyzing pixels for descriptive statistics for an entire year. For further description on descriptive statistics and machine learning / data mining see Figure 5D-1 and 5D-2 p24 [0240, 0242-0246, and 0267]
… The present invention does not combine all raster bands (e.g. Bands 1 to 5 and 7) for an image taken by the satellite for 1 day in time (the acquisition date). It uses all images in 1 year, subsets each band, extracts the descriptive stat for the same band for the year (min,mean,median,max per pixel for each bands for all images). Comparatively, if we assume there are 20 remote sensing images at the same Landsat ETM path and row in 2003, we would create the following from the 20 images in 2003: 1) min,mean,median and max per pixel as 4 separate images / rasters for band 1· I 2) min,mean,median and max per pixel as 4 separate images / rasters for band 2· I 3) min,mean,median and max per pixel as 4 separate images / 
Examiner’s response:
The examiner respectfully submits that the argument rely on subject matter which is not claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “all images for an entire year. each band is subset from each image for the year. each single band that is repeating over time. Modis is every 8 days, so 48 images. the same band is used for each of the 48 images to extract the descriptive stat for the year (min,mean,median,max per pixel for 48 images)”, “there are 20 remote sensing images at the same Landsat ETM path and row in 2003, we would create the following from the 20 images in 2003: … that are a descriptive statistic for all Landsat images in 2003”, and figs 5D-1 and 5D-2) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant (P12:¶2):

Examiner’s response:
As discussed herein above, the examiner respectfully disagrees.

 Conclusion
The amendments to the claims resolve a clarity issue and one rejection under 35 USC §112 is withdrawn.
There is a remaining clarity issue and the rejection of claims 26-28 under 35 USC §112 for this issue is maintained.
The proposed claims are entered.
The claims are rejected under the reasoning presented in the Office Action filed 21 January 2021.
Claims 18 and 22-28 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
	
/R.S.B./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128